Citation Nr: 1417276	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-19 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a Travel board hearing in August 2009.  

In a January 2010 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for PTSD, but remanded the matter on the merits for additional development.  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision as service connection for a psychiatric disability to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case to obtain medical records, attempt to verify a claimed stressor, and to afford the Veteran a VA examination.  The requested action was undertaken and accomplished, to the extent possible, but the Durham VA Medical Center/Danville medical facility records dated from February 2005 to the present time were unavailable.  In addition, the AMC/RO was unable to verify stressor involving the death of two fellow service members identified by the Veteran.  In June 2011, the Veteran was afforded a VA examination which includes a detailed discussion and opinion of the VA examiner regarding claimed PTSD.  However, with regard to the diagnosis of schizoaffective disorder, the examiner stated that it was not secondary to military service.  The examiner did not provide a rationale.  Accordingly, a medical addendum must be obtained from the VA examiner who conducted the June 2011 examination or, if unavailable, from another VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum from the VA examiner who conducted the June 2011 examination or, if unavailable, from another VA examiner.  The examiner should review the record prior to providing the addendum.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that schizoaffective disorder had its clinical onset during service or is related to any in-service disease, event, or injury, or if a psychosis was manifest within the one year following service separation.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



